Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03196-KSH-CLW
                            Document
                               Document
                                     1168-1
                                        21 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page11ofof66PageID:
                                                                         PageID:315
                                                                                 61987




Connell Foley LLP                                                                               Patricia A. Lee
56 Livingston Avenue                                                                                    Partner
Roseland, NJ 07068                                                                    Direct Dial 973.840.2444
P 973.535.0500 F 973.535.9217  
                                                                                      PLee@connellfoley.com
                                                                                                               




                                               November 16, 2018
      VIA ECF
      Honorable Katharine S. Hayden
      United States District Court
      District of New Jersey
      Frank R. Lautenberg U.S.P.O. & Courthouse
      2 Federal Square, Room 311
      Newark, NJ 07102

      Re:       In re Aetna UCR Litigation
                Goel v. Aetna Life Ins. Co., Civ. No. 11-3196

              Dear Judge Hayden:

          This firm, together with Gibson Dunn & Crutcher LLP, represents Defendant Aetna Life
      Insurance Company (“Aetna”) in the above-referenced matter. Nicholas H. Van Parys, Esq.
      represents Plaintiff Sanjiv Goel, MD in the matter. Pursuant to the Court’s November 2, 2018
      Order (D.E. 21), the parties jointly submit the following letter:
      I. The procedural posture of the action, including their respective positions on why it
         should/should not be dismissed for lack of prosecution.

      Procedural History (Joint)
            Dr. Sanjiv Goel originally filed this action in Los Angeles County Superior Court on
      November 3, 2010. D.E. 1 at 1. On March 4, 2011, he filed an amended complaint to name the
      correct defendant, and on March 11, 2011, Aetna timely removed to the U.S. District Court for
      the Central District of California. Id. On May 4, 2011, Aetna filed a notice of potential tag-along
      with the Judicial Panel on Multidistrict Litigation (JPML). It explained that the suit was
      “fundamentally based on the same premise as [the] ‘class actions filed in connection with the
      Ingenix database’” already consolidated into MDL 2020. JPML D.E. 39 (quoting complaint). On
      May 10, 2011, the JPML issued a conditional transfer order. JPML D.E. 41. Dr. Goel did not
      file an objection, and the JPML finalized the transfer on May 18, 2011. JPML D.E. 43. On June
      6, 2011, this Court established docket No. 11-cv-3196, and notified counsel. D.E. 17. Following
      transfer, Dr. Goel made no filings on any docket in this MDL, including either the individual
      docket or the master docket, nor did he join in any filings by other plaintiffs. Following the
      transfer of Dr. Goel’s case, the motion for leave to file a Third Consolidated Amended Complaint
      was filed on July 11, 2011, and the Fourth Consolidated Amended Complaint was filed on
      February 8, 2017. Dr. Goel did not join either consolidated complaint.




  4784473-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03196-KSH-CLW
                            Document
                               Document
                                     1168-1
                                        21 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page22ofof66PageID:
                                                                         PageID:316
                                                                                 61988
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 2


   Aetna: The action should be dismissed for lack of prosecution.
        From the outset, this Court has worked diligently to impose a common framework on all of
   the litigants in MDL 2020. This is plain from the first paragraph of the first Case Management
   Order entered in this matter:
          Single Litigation Track: To allow this action to proceed in an efficient, manageable, and
          streamlined fashion, there shall be one litigation track for all actions consolidated
          pursuant to this Order. These actions shall be governed by a single Consolidated
          Amended Complaint, which shall be filed by Plaintiffs by July 1, 2009.

   CMO No. 1 ¶ 1(a) (Master D.E. 212). Consistent with this mandate, the Court ordered
   consolidated discovery in all cases, including any tag-along cases. See id. ¶¶ 6(b), (f), (g).
        After Dr. Goel’s case was transferred to this Court in May 2011, he had the opportunity to
   join both the Third and Fourth Consolidated Amended Complaints, but he elected not to
   participate in either. Moreover, Dr. Goel did not approach this Court and ask for dispensation
   from the requirements of CMO No. 1 to pursue his case separately. Instead, he did nothing at
   all.
       Dr. Goel’s election not to participate in the litigation stood in sharp contrast to decisions of
   other tag-along plaintiffs to roll up their sleeves and pursue their claims, first by joining the
   operative consolidated amended complaints, and then by participating in discovery and motion
   practice. For example, Mary Ellen Silver and Alan Silver, whose case was transferred as a tag-
   along action, joined the Third and Fourth Consolidated Complaints; and Jeffrey Weintraub,
   whose case was the subject of the original MDL transfer order, joined every Consolidated
   Amended Complaint. And each of these plaintiffs participated in the litigation as it progressed.
        Under the Court’s order mandating a single discovery period for all matters, Aetna pursued
   discovery of those plaintiffs who had joined the consolidated complaints and otherwise indicated
   they intended to pursue their claims. As to those plaintiffs, Aetna propounded document
   demands and interrogatories, and it noticed and conducted depositions. Apart from discovery,
   Aetna filed motions to dismiss the consolidated complaints (including dispositive motions
   addressing certain individual named plaintiffs who joined those complaints), and it generally
   developed its defenses as to each plaintiff actively litigating their claims against Aetna in MDL
   2020. And throughout the years consumed by this protracted effort coordinated among all
   parties actively participating in MDL 2020, Dr. Goel remained inert and silent.
         Not only did Dr. Goel fail to participate in the extensive proceedings, he did not object to
   their progressing without him. Additionally, he never requested his own schedule, he never
   sought remand to his original venue, and he never asked for any relief or took any other steps to
   suggest that he intended to pursue his claims. But now, seven-and-a-half years later – and
   nearly seven years to the day from Judge Chesler’s October 31, 2011 Order stating that “no
   further discovery may be conducted” (Master D.E. 801 at 3), Dr. Goel has announced he would
   like to litigate after all. But the time has passed for Dr. Goel to make this election; instead, the
   time has come for his case to be dismissed. Had Dr. Goel joined the consolidated complaints
   (or announced his intention to advance his claims in any other way), Aetna would have taken
   discovery, brought dispositive motions against him, and prepared to address Dr. Goel’s claims
   at summary judgment or trial. But Dr. Goel did nothing for over seven years. He cannot now be
   permitted to reignite litigation that has finally been resolved after 11 years, and in which he had
   every opportunity to fully participate under the schedules and protocols mandated by this Court.



       4784473-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03196-KSH-CLW
                            Document
                               Document
                                     1168-1
                                        21 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page33ofof66PageID:
                                                                         PageID:317
                                                                                 61989
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 3


        Dr. Goel offers one unavailing reason for seven years of inaction: That, supposedly, after
   transfer, “Goel’s counsel could not perform any prosecutorial activities,” and “Goel could not
   participate even if he wanted to.” But CMO-1 and CMO-2, both readily available on the public
   docket, state exactly the opposite. As noted above, CMO-1 required all consolidated cases to
   be included in the consolidated complaints. In addition, CMO-2 expressly states that “[t]he
   Court expects that counsel who brought actions on behalf of certain groups of plaintiffs . . . will
   be vigilant about protecting their clients’ individual interests, and will timely alert the Court to
   issues that uniquely impact their clients” (Master D.E. 236 ¶ 4); it provides that “counsel for
   Plaintiffs who have such individual interests may conduct examinations of deponents and
   otherwise act separately on behalf of their clients as appropriate” (¶ 4(a) (emphasis
   added)); and that counsel for plaintiffs who disagree with the Plaintiffs’ Executive Committee
   had an opportunity to “present their position to the Court” (¶ 4(b)). If Dr. Goel actually tried to
   pursue his claims but was somehow foreclosed from doing so, he should have raised the issue
   years ago. The reality, however, is that he sat on the sidelines and did nothing.
        Accordingly, Dr. Goel’s claims should be dismissed for lack of prosecution under Fed. R.
   Civ. P. 41(b) and L.R. 41.1(a). As the Third Circuit has observed, “Rule 41(b) is intended to
   allow judges to enforce orders pertaining to the progress of their cases. Nowhere is this more
   important, in terms of the degree of difficulty and the impact, than in multidistrict litigation cases,
   where the very purpose of the centralization before the transferee judge is the efficient progress
   of the cases in preparation for trial.” In re Asbestos Prod. Liab. Litig. (No. VI), 718 F.3d 236,
   248 (3d Cir. 2013); see also In re Ford Motor Co. Speed Control Deactivation Switch Prod. Liab.
   Litig. (MDL 1718), 664 F. Supp. 2d 752, 770 (E.D. Mich. 2009) (“Allowing plaintiffs to silently
   pursue claims and parties not included in the [master complaint] poses substantial uncertainty in
   these proceedings . . . contrary to the purpose of the MDL process.”). Allowing Dr. Goel to
   resume his case now, after years of neglect and to the prejudice of Aetna and the Court, would
   be antithetical to these well-established principles.
         Similarly, dismissal is appropriate under the Third Circuit’s Poulis framework, which
   considers, among other factors, a plaintiff’s “personal responsibility” for its non-action, prejudice
   to the defendant, and the “history” of the delay. Poulis v. State Farm Fire & Cas. Co., 747 F.2d
   863, 868 (3d Cir. 1984); see Briscoe v. Klaus, 538 F.3d 252, 263 (3d Cir. 2008) (“[N]ot all of the
   Poulis factors need be satisfied in order to dismiss a complaint” (quotation omitted)). Dismissal
   is a long-recognized “peri[l] from extended inaction in the conduct of a lawsuit.” Spering v.
   Texas Butadiene & Chem. Corp., 434 F.2d 677, 680 (3d Cir. 1970). Dr. Goel has not only failed
   to prosecute his claims in any way for over seven years, but he has violated this Court’s orders
   in a manner that would prejudice Aetna and the Court if he were permitted to resurrect his case
   at this late stage.
   Dr. Goel:
        This case was involuntarily transferred to this honorable court, involuntarily prosecuted by
   the plaintiff’s steering committee – Goel’s counsel could not perform any prosecutorial activities.
   Therefore, Goel’s counsel should not be found to have been lacking in prosecuting his client’s
   case. If there was any lack of prosecution, it could only have fallen to the steering committee,
   for Goel could not participate even if he wanted to. Goel now finds itself in a perverse position
   of having to defend itself from allegations it failed to act on something it could not otherwise
   have acted on – lack of prosecution.
        Aetna offers no evidence of any prejudice. In fact, having this case heard will help the
   millions of women affected bring them closer to resolution and justice. The only issues left upon



       4784473-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03196-KSH-CLW
                            Document
                               Document
                                     1168-1
                                        21 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page44ofof66PageID:
                                                                         PageID:318
                                                                                 61990
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 4


   remand to the Central District of California and then California Superior Court would be the state
   law causes of action for discovery of the damages claimed by Goel, which issues would never
   have been appropriately tried in the MDL to begin with.
        The law favors disposition of an action on its merits. Dismissal, as the harshest of all
   sanctions, is to be allowed only in the most extreme cases. See, Meeker v. Rizley (10th
   Cir.1963) 324 F.2d 269 and Becker v. Safelite Glass Corp. (D.C. Kan. 1965) 244 F.Supp. 625.
   In this case, there are absolutely no facts which justify dismissal of Goel, since Goel has never
   failed to prosecute this action. Its claims should have been prosecuted with all of the other
   claims in MDL as a tag along claim, not as a stand-alone action. The very reason that
   compelled inclusion of Goel’s claims in the MDL is the same reason which required the plaintiffs’
   steering committee to have included those claims in the main case and to have prosecuted
   those claims in common with all of the other claims. For the same reasons, counsel for Goel
   was precluded from independently asserting or prosecuting those claims on behalf of Goel.
   Goel should not be penalized or sanctioned for following the rules.

   II. The factual and legal basis for Aetna’s position as expressed in the Letter that the
       action should be dismissed or, alternatively, that further pretrial proceedings, if any,
       should take place in this Court, along with Dr. Goel’s response to that position.

   Aetna: Further proceedings, if any, should take place in this court.
       If the Court were to determine that additional pretrial proceedings are appropriate, they
   should be conducted in this Court, pursuant to the transfer order of the JPML. See JPML
   Conditional Transfer Order (D.E. 13) (transfer for “coordinated or consolidated pretrial
   proceedings pursuant to 28 U.S.C. § 1407”). Notably, Dr. Goel did not oppose that order.
        It is an understatement to say that this Court has devoted extensive time and resources to
   the voluminous and complex issues in these consolidated cases. The Court has taken care and
   issued orders with the express purpose of avoiding duplicative and inefficient discovery and
   other proceedings. To the extent Dr. Goel now seeks a do-over in another court, this Court’s
   administration of these consolidated proceedings would be frustrated, and Aetna would be
   severely prejudiced.
        Dr. Goel appears to presume that there will be no further pretrial proceedings in his case.
   But that is mistaken. If these claims are not dismissed for failure to prosecute, Aetna should be
   given an opportunity, at a minimum, to seek (i) dismissal for failure to state a claim, and/or (ii)
   summary judgment. This Court is best positioned to address these or any other pretrial
   proceedings. For example, this Court is well-suited to address a motion to dismiss, given its
   exhaustive analysis of the motions to dismiss the consolidated complaints. And, should any
   claims survive dismissal, this Court is well-suited to address a motion for summary judgment,
   given its familiarity with the record through its consideration of the class certification motions.
   As a result, transferring these cases to another court would result in severe inefficiencies.
        The result is no different simply because the claims of every plaintiff who prosecuted his or
   her case in these consolidated proceedings has been dismissed. It would be a perverse result if
   a plaintiff who sat on the sidelines for years of consolidated proceedings were given a fresh start
   in another court once the consolidated proceedings reached the concluding stages. To say the
   least, that would be an invitation to gamesmanship and inefficiency. Thus, not surprisingly, the
   JPML has expressly rejected the argument that a case “should be remanded simply because all



       4784473-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03196-KSH-CLW
                            Document
                               Document
                                     1168-1
                                        21 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page55ofof66PageID:
                                                                         PageID:319
                                                                                 61991
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 5


   other consolidated cases in the transferee court have been dismissed or terminated in some
   way.” In re CBS Color Tube Patent Litig., 342 F. Supp. 1403, 1405 (J.P.M.L. 1972).
   Dr. Goel:
       All of the common issues and discovery that could have been conducted has been
   conducted in the MDL and Goel’s claims are ready to be remanded to the transferor court.
       Further, remand is appropriate where the completion of pretrial proceedings has concluded.
   Here, Aetna forcefully asserts that all of the pretrial proceedings which took years to accomplish
   have been completed.
        Finally, In re CBS Color Tube Patent Litig., 342 F. Supp. 1403, 1405 (J.P.M.L. 1972) is
   completely distinguishable from the case at bar. In that case, the court refused to remand the
   case, finding that, since discovery had not yet been completed and therefore pretrial litigation
   had not been concluded, remand was premature. In contrast, discovery has been concluded in
   the case at bar and has been since late 2011. Therefore, there is no bar and no good reason to
   refuse remand as to Goel’s claims.
   III. The factual and legal basis for Dr. Goel’s position in the Letter that this Court should
        issue a suggestion of remand of the case to the transferor court, along with Aetna’s
        response to that position.

   Dr. Goel:
   I. The Law Favors Disposition Of Litigation On The Merits And Dismissal Is Harsh Sanction
       To Be Resorted To Only In Extreme Cases.
        Law favors disposition of litigation on its merits and dismissal is a harsh sanction to be
   resorted to only in extreme cases. Meeker v. Rizley (1963, CA10 Okla) 324 F2d 269, 7 FR Serv
   2d 846; Becker v. Safelite Glass Corp. (1965, DC Kan) 244 F Supp 625. Sanction of dismissal is
   the most severe sanction that a court may apply, and its use must be tempered by careful
   exercise of judicial discretion. Durgin v. Graham (1967, CA5 Fla) 372 F2d 130, cert den (1967)
   388 US 919, 18 L Ed 2d 1365, 87 S Ct 2139. Rule 41(b) provides rather drastic remedy by
   which trial court can penalize plaintiff, and while application of remedy rests within sound
   discretion of court, it should be invoked only in extreme circumstances. Industrial Bldg.
   Materials, Inc. v. Interchemical Corp. (1970, CA9 Cal) 437 F2d 1336, 1971 CC Trade Cases P
   73399, 14 FR Serv 2d 1581.
    II. The Facts Of This Matter Do Not Amount To The Extreme Circumstances Which Warrant
        Sanction Of Dismissal.
         Admittedly, there have been issues in Plaintiff’s case in that the case was transferred to a
   Multidistrict District Panel that was being handled by other lead attorneys, however, it is not for
   lack of prosecution as Defendant argues. Plaintiff was required to allow lead counsel of the MDL
   case to make the decision as to each pleading with the Court. Plaintiff’s counsel intended to
   litigate this matter in State Court, however due to the matter being removed, Plaintiff’s counsel
   was required to litigate the matter in Federal Court.
        Although several attempts for each pleading filed had to be made, the pleadings and
   prosecution of this lawsuit was completed to the satisfaction of this Court. The procedural
   history of this case does not evidence the extreme situations where Defendant should be
   entitled to the remedy of dismissal not on the merits of the case.




       4784473-1
Case
   Case
     2:07-cv-03541-KSH-CLW
        2:11-cv-03196-KSH-CLW
                            Document
                               Document
                                     1168-1
                                        21 Filed
                                            Filed11/16/18
                                                  11/19/18 Page
                                                            Page66ofof66PageID:
                                                                         PageID:320
                                                                                 61992
       Honorable Katharine S. Hayden, U.S.D.J.
       November 16, 2018
       Page 6


        Upon the completion of pretrial proceedings in MDL, the individual action is to be dis-
   aggregated or separated from the MDL and remanded to the court from where it was
   transferred. 28 U.S.C. § 1407(a). See, also Lexecon, Inc. v. Milberg Weiss Bershad Hynes &
   Lerach, 523 U.S. 26 (1998). In this case, venue is appropriately laid in the Central District of
   California, based upon the residence of Goel, the presence of witnesses, and the location of the
   breaches which occurred in that district.
       As noted above, there is no pretrial litigation left to be disposed of in the MDL. Therefore, in
   accordance with statute and the U.S Supreme Court decision of Lexecon, supra, this action
   must be remanded.
   Aetna: There is no basis for remand.
        It is remarkable that Dr. Goel sat silently on the sidelines for seven years, failing to
   participate in any way in these consolidated proceedings, failing to join any consolidated
   complaint (as he was required to do), and failing to alert Aetna or the Court that he intended to
   pursue his claim, and then, after seven years of voluntary inactivity, declares unilaterally
   that “there is no pretrial litigation left to be disposed of” by this Court.
        As discussed above, this Court is clearly best-suited to address any motion-to-dismiss and
   summary judgment pretrial proceedings, as contemplated by the transfer order. Consistent with
   this obvious efficiency, MDL courts routinely keep transferred cases even when most or all of
   the other cases in the MDL have been resolved. See In re Maxim Integrated Prod., Inc. MDL
   No. 2354, No. 12-244, 2015 WL 1757779, at *4 (W.D. Pa. Apr. 17, 2015) (citing cases and
   refusing remand due to “accrual of judicial expertise”); see also In re Heparin Prod. Liab. Litig.,
   No. 1:10HC60098, 2016 WL 489449, at *1 (N.D. Ohio Jan. 27, 2016) (rejecting reasoning
   advanced by Goel).
        Neither Lexecon nor any other case provides otherwise. Lexecon held that a transferee
   court may not “assign a transferred case to itself for trial.” 523 U.S. at 28 (emphasis added).
   But this case is not ready for trial. Indeed, Lexecon itself recognizes that summary judgment is
   a “pretrial proceeding” for the transferee court. 523 U.S. at 37.


                                                             Respectfully submitted,

                                                             s/ Patricia A. Lee

   cc: All Counsel of Record (via ECF)




       4784473-1
